Citation Nr: 0007012	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable rating for scars on the 
head, based on the disagreement with the October 1997 initial 
award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This appeal arises from a decision by the Des Moines, Iowa, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran 
has PTSD.

3.  The service-connected head scars are manifested by small, 
clean, well-healed scars over the left forehead and about the 
left ear. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995).

2.  The criteria for a compensable rating for head scars have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7800 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from December 1963 to December 
1965 and slightly over two months of service in Vietnam from 
September to November 1965.  His service medical records, 
including the December 1965 separation examination report are 
negative for evidence of treatment for scars or for a 
psychiatric condition.

The veteran's service administrative records indicate that he 
left Vietnam on November 21 or 22, 1965.  The records are 
negative for evidence of an award of the Combat Infantryman 
Badge, Purple Heart or any decorations for valor.  

In October 1984, the veteran sought treatment from J. C. N. 
Brown, M.D. for psychiatric symptoms.  The veteran felt that 
much of his tension and apprehension happened after he quit 
his job.  The diagnosis was situational reaction with some 
anxiety and depressive features.  The veteran was 
hospitalized in November 1984 for an overdose of Triazolam.  
The diagnosis continued to be situational reaction with 
depressive features.  In December 1984 Dr. Brown felt that 
the veteran was asymptomatic and that further therapy was not 
indicated.  

The veteran claimed shrapnel wounds to the head on a May 1997 
VA PTSD questionnaire.  He also claimed loading the bodies of 
American soldiers as a stressor.

During his May 1997 VA PTSD examination the veteran repeated 
that he was hit by shrapnel and that he had carried bodies 
while in Vietnam.  He complained of a startle response, 
recurrent intrusive distressing recollections of Vietnam, 
poor concentration during those recollections, 
hypervigilance, and dreams of Vietnam and problems getting to 
sleep.  He avoided hunting and wooded areas and watching war-
related programs on television.  He did not complain of flash 
backs or distrust of others.  He complained of anxiety that 
increased with pressure at work.  He described himself as a 
worrier.  On examination he was alert and oriented times 
three with a neutral mood and full affect.  Thoughts were 
coherent, logical and goal oriented.  Suicidal or homicidal 
ideations were denied and there was no evidence of psychotic 
symptoms.  His insight, judgment, remote and recent memories 
were intact.  The diagnosis was history of adjustment 
disorder with anxious and depressive features in 1984.  The 
examiner noted that the veteran did not meet the full 
criteria for PTSD.

During a May 1997 VA dermatology examination, the veteran 
reported having incurred a laceration to his left forehead 
during a motor vehicle accident while in service.  He had no 
complaints regarding his scars.  Objectively, a 1/2 inch linear 
laceration was noted along the left forehead and very small 
scars were noted behind and above the left ear.  The 
diagnosis was small, clean, well-healed incisions over the 
left forehead and about the left ear.  The examiner found the 
scars to be consistent with a mild cosmetic defect.

The veteran submitted three buddy statements to document that 
he was wounded by a mortar round in November 1965.  One 
statement sets the date as November 18, 1965 and the other 
two indicate that the incident was in November 1965.  

In October 1997, service connection was granted for head 
scars due to mortar fire.

Analysis

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In order to establish entitlement to service connection for 
PTSD, three elements are required: a current and clear 
diagnosis of PTSD; credible supporting evidence that the 
claimed stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet.  App.  128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  Hayes 
v. Brown, 5 Vet.  App..  60 (1993).  In this regard, the 
Board notes that the veteran was not shown to have been 
awarded the Combat Infantryman's Badge, Purple Heart, or 
other similar citation.  38 C.F.R. 3.304(f).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

In October 1997, service connection was granted for head 
scars received during a mortar fired attack.  It is presumed, 
therefore, that the veteran was exposed to stressors as a 
result of mortar fire.  However, the medical evidence does 
not include a diagnosis of PTSD by either a private physician 
or a VA examiner.  Therefore, absent medical evidence of the 
presence of PTSD, the Board must conclude that the claim is 
not well grounded.

Although the veteran has expressed his opinion that his 
current psychiatric disorder is the result of his military 
service, he is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu.  The Board views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to complete his application for a claim 
for service connection for PTSD.  See Robinette v. Brown, 8 
Vet.App. 69 (1995).

Increased Rating

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.

The veteran's disability is rated as noncompensably disabling 
under Diagnostic Code 7800, scars, disfiguring, head, neck or 
face.  This diagnostic code provides for a 50 percent 
evaluation for scars that constitute a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Severe 
disability, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles warrants a 30 percent 
evaluation.  Moderate; disfiguring, warrants a 10 percent 
evaluation.  A noncompensable evaluation is for assignment 
for slight scars.  38 C.F.R. § 4.118 (1999).

The record is negative for medical evidence of moderately 
disfiguring scars necessary to warrant a 10 percent 
evaluation or for any symptoms sufficiently severe to warrant 
a higher rating.  The examiner in 1997 found the scars to 
cause only a mild cosmetic defect.

There is no medical evidence regarding the veteran's service-
connected scars other than the May 1997 VA examination 
report.  There is no lay evidence that the scars were more 
symptomatic at any time than they were on the day of the 
cited examination.  In summary, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for scars on the head.

The Board notes that while the veteran appealed the initial 
October 1997 noncompensable evaluation, the medical evidence 
of record does not indicate that the veteran's head scars 
were more severe at any time during the pendency of his 
current appeal.  Therefore, the evidence does not indicate 
that a staged rating is warranted in this claim.  Fenderson.  
Regarding the increased rating claim, the Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. 
§ 5107. 



ORDER

The appeal of the issue of service connection for PTSD is 
denied. 

Entitlement to a compensable disability rating for head scars 
is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

